Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeya (US 20190329759).
In regards to claim 17, Takeya teaches a motor vehicle power steering system for steering of a motor vehicle (Fig 1), comprising: 
a rack and pinion steering gear, ([0014] steering mechanism is rack and pinion type.)
a path prediction module configured to determine a preliminary defined vehicle trajectory in response to data received from a plurality of vehicle state sensors and data of the motor vehicle power steering system, (Fig 3 L1, [0041] solid line L1 represents target path of vehicle. [0023] target path is determined by travel control device 10 based on information acquired by camera showing surroundings of the vehicle. Includes control for executing regardless of driver steering input.) and 
a vehicle lateral motion control unit configured to track the preliminary defined vehicle trajectory by minimizing lateral deviation between the preliminary defined vehicle trajectory and an 

In regards to claim 18, Takeya teaches the motor vehicle power steering system of claim 17, wherein the control of the motor vehicle power steering system parameters includes control of a rack force request and/or a motor torque request of the steering system and/or a motor current request of the steering system. ([0018] power steering device 23 is used to execute assist in steering by the driver. This includes an electric motor 51 operating in response to a command from the travel control device 10 and a conversion mechanism 52 for converting rotational torque, into a force acting in a reciprocating direction of the rack bar 41. This is control of motor power steering system parameters including a control of a rack force request and a motor torque request. Further, one of ordinary skill would have understood that different required conditions and commands will likely result in different motor currents as well.) 

In regards to claim 19, Takeya teaches the motor vehicle power steering system of claim 17, wherein the control of the motor vehicle power steering system parameters includes control of a position request. ([0013] steering mechanism 20 is configured to control or maintain a steering angle. One of ordinary skill would have recognized this must include control of a position request in order to be functional.)

In regards to claim 20, Takeya teaches the motor vehicle power steering system of claim 19, wherein the position request comprises a front wheel angle. ([0013] steering mechanism 20 configured to control steering angle of the vehicle which corresponds to turning angle of front wheels.)

In regards to claim 21, Takeya teaches the motor vehicle power steering system of claim 19, wherein the position request comprises a rack position. ([0014] the rack and pinion type steering mechanism adjusts the steering angle of the vehicle by using the rack bar 41 and pinion shaft 42. When the pinion shaft is rotated the rack bar reciprocates, allowing the vehicle to be steered. One of ordinary skill would have understood that this is a position request of the rack.)

In regards to claim 22, Takeya teaches the motor vehicle power steering system of claim 19, wherein the position request comprises a pinion angle. ([0014] rack and pinion type steering mechanism adjusts the steering angle of the vehicle by using the rack bar 41 and pinion shaft 42. When the pinion shaft is rotated the rack bar reciprocates, allowing the vehicle to be steered. One of ordinary skill would have understood that this is control of a position request of a pinion angle.)

In regards to claim 23, Takeya teaches the motor vehicle power steering system of claim 17, wherein the vehicle lateral motion control unit tracks the preliminary defined vehicle trajectory in response to data received from the plurality of vehicle state sensors, data of the motor vehicle power steering system and output of the path prediction module. ([0044] vehicle trajectory and moment is controlled to minimize deviation with vehicle position and points on target path. The target path is the predicted path.  [0031] traveling control device 10 includes current position acquisition unit 101, target position acquisition unit 102, first arithmetic unit 103, second arithmetic unit 104, braking command unit 105, steering command unit 106, which combined minimize deviation. [0023] the target path is 

In regards to claim 24, Takeya teaches the motor vehicle power steering system of claim 17, wherein the motor vehicle power steering system is an electromechanical steering system or a steer-by-wire-steering system. ([0015], [0016] steering system includes steering wheel, steering angle varying device, power steering device, upper and lower shafts, and pinion shaft. [0018] also includes an electric motor. These combined are an electromechanical steering system.)

In regards to claim 25, Takeya teaches a method for lateral motion control of a motor vehicle (Fig 4) with a motor vehicle power steering system comprising a rack and pinion steering gear and an electric motor, ([0014] steering mechanism is rack and pinion type. [0018] steering mechanism includes an electric motor) said method comprising the steps of: 
operating a path prediction module to determine a preliminary defined vehicle trajectory in response to data received from a plurality of vehicle state sensors and data of the motor vehicle power steering system; ([0048] step S2, target position is acquired on target path. [0023] target path is determined based on information acquired by camera showing surroundings of the vehicle. Includes control for executing regardless of driver steering input. This is operating a path prediction module based on sensor data and vehicle data.)

tracking the preliminary defined vehicle trajectory by minimizing the lateral deviation between the preliminary defined vehicle trajectory and the actual position of the vehicle by controlling the motor vehicle power steering system parameters with a vehicle lateral motion control unit. ([0044] vehicle trajectory and moment is controlled to minimize deviation with vehicle position and points on target path. [0057] [0058] at S10, when target moment is greater than limit moment, breaking command may be output to compensate for difference. Steering command is output to perform determined movement. [0046] process is executed repeatedly at predetermined time interval t. This is tracking the vehicle trajectory by minimizing lateral deviation by controlling the steering system.)

In regards to claim 26, Takeya teaches the method of claim 25, wherein the control of the motor vehicle power steering system parameters includes controlling a rack force request and/or a motor torque request of the steering system and/or a motor current request of the steering system. ([0018] power steering device is used to execute assist in steering by the driver. This includes an electric motor operating in response to a command from the travel control device and a conversion mechanism for converting rotational torque, into a force acting in a reciprocating direction of the rack bar. This is control of motor power steering system parameters including a control of a rack force request and a motor torque request. Further, one of ordinary skill would have understood that different required conditions and commands will likely result in different motor currents as well.)

In regards to claim 27, Takeya teaches the method according to claim 25, wherein the control of the motor vehicle power steering system parameters includes controlling a position request. ([0013] 

In regards to claim 28, Takeya teaches the motor vehicle power steering system of claim 27, wherein the position request comprises a front wheel angle. ([0013] steering mechanism 20 configured to control steering angle of the vehicle which corresponds to turning angle of front wheels.)

In regards to claim 29, Takeya teaches the method of claim 27, wherein the position request comprises a rack position. ([0014] the rack and pinion type steering mechanism adjusts the steering angle of the vehicle by using the rack bar 41 and pinion shaft 42. When the pinion shaft is rotated the rack bar reciprocates, allowing the vehicle to be steered. One of ordinary skill would have understood that this is a position request of the rack.)

In regards to claim 30, Takeya teaches the method of claim 27, wherein the position request comprises a pinion angle. ([0014] rack and pinion type steering mechanism adjusts the steering angle of the vehicle by using the rack bar 41 and pinion shaft 42. When the pinion shaft is rotated the rack bar reciprocates, allowing the vehicle to be steered. One of ordinary skill would have understood that this is control of a position request of a pinion angle.)

In regards to claim 31, Takeya teaches the method of claim 25, wherein the vehicle lateral motion control unit tracks the preliminary defined vehicle trajectory in response to data received from the plurality of vehicle state sensors, data of the motor vehicle power steering system and the output of the path prediction module. ([0044] vehicle trajectory and moment is controlled to minimize deviation with vehicle position and points on target path. The target path is the predicted path.  [0023] the target 

In regards to claim 32, Takeya teaches the method of 25, wherein the motor vehicle power steering system is an electromechanical steering system or a steer-by-wire-steering system. ([0015], [0016] steering system includes steering wheel, steering angle varying device, power steering device, upper and lower shafts, and pinion shaft. [0018] also includes an electric motor. These combined are an electromechanical steering system.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katzourakis et al. (US 10351162) teaches a steer by wire system and method for a vehicle that includes a steering rack position control module that can adjust the position a rack used to steer the vehicle and a motor that controls the angle of a pinion and pinion gear that can also be used to steer the vehicle. 
Ikegaya et al.
Takenaka et al. (US 20090088918) teaches a control device for a vehicle that compares the vehicle scenario with a reference travel path and determines the deviation, also using a rack and pinion steering system.
Kawagoe et al. (US 6212453) teaches a vehicle steering control system that can course correct based on a deviation from a desired path.
Satoh et al. (US 20040204808) teaches a steering control apparatus and method with a rack and pinion steering system that adjusts steering torque to minimize deviation of a desired yaw angle at a point ahead of the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661